 

Exhibit 10.6

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October [___], 2014 by and among CDx, Inc., a Delaware corporation (the
“Company”), and the parties listed on Schedule I hereto (collectively, the
“Investors”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Purchase Agreement (as
defined below).

 

WHEREAS, the Investors are purchasing securities in the Company and have
requested registration rights for such securities as a condition to purchasing
such securities;

 

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Investors to facilitate their
investment in the Company; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01     Definitions.

 

The terms set forth below are used herein as so defined:

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by law to close.

 

“Change of Control” shall mean either (i) the acquisition of the Company by
another person or entity by means of any transaction or series of related
transactions to which the Company is a party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation, but excluding any
such transaction if the primary purpose of such transaction is to change the
Company’s domicile, and excluding any equity financing the primary purpose of
which is to raise operating capital for the Company) that results in a transfer
of at least fifty percent (50%) of the total voting power represented by the
Company’s voting securities before such acquisition; or (ii) a sale, lease, or
other conveyance of all or substantially all of the Company’s assets.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the Common Stock of the Company, par value $0.005 per share
or, if a Merger has occurred, any securities issued upon the exchange thereof in
connection with such Merger.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financing” means the private placement of Series B Preferred Stock and Warrants
sold to investors pursuant to the Purchase Agreement.

 

“Holder” means the record holder of any Registrable Securities.

 

 

 

 

“Included Registrable Securities” has the meaning specified therefore in Section
2.02(a) of this Agreement.

 

“Losses” has the meaning specified therefore in Section 2.06(a) of this
Agreement.

 

“Majority-in-Interest” means Investors holding a majority of the Registrable
Securities.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“Merger” means a merger of the Company, either into a public company or a
wholly-owned subsidiary of a public company, wherein the Company survives as a
public company or as a wholly-owned subsidiary thereof, and the Company’s
existing security holders, including purchasers of securities pursuant to the
Purchase Agreement, become security holders of the public company.

 

“Piggyback Registration” means a registration involving the sale of Common Stock
by the Company as described further in Section 2.02(a) of this Agreement.

 

“Placement Agent” means Paulson Investment Company, LLC.

 

“Placement Agent Warrants” mean the warrants issuable to the Placement Agent
and/or its assigns in connection with the purchase of the securities sold
pursuant to the Purchase Agreement or, if a Merger has occurred, any securities
issued upon the exchange thereof in connection with such Merger.

 

“Purchase Agreement” means the Series B Preferred Stock and Warrant Purchase
Agreement dated as of October [___], 2014 between the Company and the investors
named therein.

 

“Registrable Securities” means, with respect to any Holder (i) any and all
shares of Series B Preferred Stock which are purchased under the Purchase
Agreement, (ii) any shares of Company Common Stock issuable upon conversion of
the Series B Preferred Stock purchased under the Purchase Agreement and those
shares of Series B Preferred Stock issuable upon exercise of the Warrants, (iii)
any shares of Company Common Stock issuable to the Placement Agent or its
assigns upon exercise, conversion or exchange of warrants issued to the
Placement Agent in connection with the issuance of the Series B Preferred Stock
and Warrants; and (iv) any securities of the Company issued in respect of the
shares of Series B Preferred Stock, Common Stock issued upon conversion of the
Series B Preferred Stock or Common Stock issued upon exercise of the Warrants by
way of stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise, each of which Registrable Securities described under (i) through (iv)
above are subject to the rights provided herein until such rights terminate
pursuant to the provisions hereof.

 

“Registration Expenses” has the meaning specified therefore in Section 2.05(a)
of this Agreement.

 

“Registration Statement” means a registration statement under the Securities Act
to permit the resale of the Registrable Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as may be amended from time to time.

 

“Rule 145” means Rule 145 promulgated by the Commission pursuant to the
Securities Act, as may be amended from time to time.

 

2

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” has the meaning specified therefore in Section 2.05(a) of
this Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Series B Preferred Stock” means the Series B Preferred Stock of the Company,
par value $0.001 per share sold pursuant to the Purchase Agreement or, if a
Merger has occurred, any securities issued upon the exchange thereof in
connection with such Merger.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Stock is sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

“Warrant” means a warrant to purchase Series B Preferred Stock issued in
connection with the sale of the Series B Preferred Stock pursuant to the
Purchase Agreement or, if a Merger has occurred, any securities issued upon the
exchange thereof in connection with such Merger.

 

Section 1.02     Registrable Securities. Any Registrable Security will cease to
be a Registrable Security (a) when a Registration Statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
Registration Statement, (b) when such Registrable Security is held by the
Company or one of its subsidiaries, (c) when such Registrable Security has been
sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.01     (a)          Timing of Registration. As soon as practicable
following the Merger, but in any event within sixty (60) days thereof, the
Company shall use its commercially reasonable efforts to cause a Registration
Statement under the Securities Act to be prepared and filed by the post-Merger
public company with respect to all of the Registrable Securities. The Company
shall use its commercially reasonable efforts to cause such Registration
Statement to become effective no later than sixty (60) days after the date of
the initial filing of the Registration Statement. If a prospectus supplement
will be used in connection with the marketing of an Underwritten Offering from
the Registration Statement and the Managing Underwriter at any time shall notify
the Company in writing that, in the sole judgment of such Managing Underwriter,
inclusion of detailed information to be used in such prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, the Company shall use its commercially reasonable
efforts to include such information in the prospectus. The Company will cause
the Registration Statement filed pursuant to this Section 2.01 to be
continuously effective under the Securities Act, until there are no longer any
Registrable Securities outstanding, but in any event no longer than thirty-six
(36) months after effectiveness thereof or such shorter period as is agreed to
by a Majority-in-Interest of the Holders; provided, however, that if the
provisions of Rule 144(i)(1) apply to the Company, the requirement to maintain
an effective Registration Statement shall be extended to sixty (60) months after
effectiveness. The Registration Statement when declared effective (including the
documents incorporated therein by reference) will comply as to form with all
applicable requirements of the Securities Act and the Securities Exchange Act,
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

 

3

 

 

(b)          Delay Rights. Notwithstanding anything to the contrary contained
herein, the Company may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement) if (i) the
Company is pursuing an acquisition, merger, reorganization, disposition or other
similar transaction and the Company’s independent directors determine in good
faith that the Company’s ability to pursue or consummate such a transaction
would be materially and adversely affected by any required disclosure of such
transaction in the Registration Statement or (ii) the Company has experienced
some other material non-public event the disclosure of which at such time, in
the good faith judgment of the Company’s independent directors, would materially
adversely affect the Company; provided, however, in no event shall the
Registration Statement be suspended for a period exceeding an aggregate of
ninety (90) days in any three hundred sixty five (365)-day period. Upon
disclosure of such information or the termination of the condition described
above, the Company shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Registration Statement, and shall
promptly terminate any suspension of sales it has put into effect and shall take
such other actions to permit registered sales of Registrable Securities as
contemplated in this Agreement.

 

Section 2.02         Piggyback Rights.

 

(a)          Participation. If at any time after the final closing date of the
Merger, the Company proposes to file a registration statement for the sale of
Common Stock in an Underwritten Offering for its own account and/or another
Person, then as soon as practicable but not less than ten Business Days prior to
the filing of such registration statement, the Company shall give notice of such
proposed Underwritten Offering to the Holders and such notice shall offer the
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing (but only to the extent that such Registrable
Securities are not then subject to lock-up provisions under any lock-up or
similar agreement); provided, however, that if the Company has been advised by
the Managing Underwriter that the inclusion of Registrable Securities for sale
for the benefit of the Holders will have an adverse effect on the price, timing
or distribution of the Common Stock offered by the Company under such
registration statement, then the amount of Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b). The notice required to be provided in this Section 2.02(a) to
Holders shall be provided on a Business Day pursuant to Section 3.02 hereof and
receipt of such notice shall be deemed to be received by Holders on the next
Business Day. Holder shall then have three (3) Business Days after such deemed
receipt of the notice to request inclusion of Registrable Securities in the
Underwritten Offering. If no request for inclusion from a Holder is received
within the specified time, then such Holder shall have no further right to
participate in such Underwritten Offering. If a Holder decides not include some
or all of its Registrable Securities in any registration statement filed by the
Company as described in this Section 2.02(a), such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to the offering by the Company of its securities, all
upon the terms and conditions set forth herein. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Company shall determine for
any reason not to undertake or to delay such Underwritten Offering, the Company
may, at its election, give written notice of such determination to the Selling
Holders and, (x) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (y) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such offering by giving written
notice to the Company of such withdrawal up to and including the date
immediately preceding the date on which the underwriters price such offering.

 

4

 

 

(b)          Priority of Piggyback Rights. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of Company Common Stock
included in an Underwritten Offering involving Included Registrable Securities
advises the Company that the total amount of Company Common Stock that the
Selling Holders and any other Persons intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have an
adverse effect on the price, timing or distribution of the Company Common Stock
offered or the market for the Company Common Stock, then the Company Common
Stock to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
the Company can be sold without having such adverse effect, with such number to
be allocated (i) first, to the Company and (ii) second, pro rata among the
Selling Holders who have requested participation in such Underwritten Offering
and any other Person holding Company securities who may also be including any
such securities for sale in such Underwritten Offering based, for each Selling
Holder or other Person, on the fraction derived by dividing (x) the number of
shares of Company Common Stock proposed to be sold by such Selling Holder or
other Person in such Underwritten Offering by (y) the aggregate number of shares
of Company Common Stock proposed to be sold by all Selling Holders and other
Persons in such Underwritten Offering. For clarity, the Managing Underwriter or
Underwriters shall have the ability to fully cut back any Registrable Securities
in connection with the Underwritten Offering. If any Selling Holder or other
Person does not agree to the terms of any such underwriting, such Selling Holder
or other Person, as the case may be, may be excluded from the Underwritten
Offering by written notice from the Company or the Managing Underwriter. Any
Registrable Securities or other Company securities excluded or withdrawn from
such underwriting shall be withdrawn from such registration. To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
Managing Underwriter or Underwriters may round the number of shares allocated to
any Holder to the nearest one hundred (100) shares. If shares are so withdrawn
from the registration and if the number of shares of Registrable Securities to
be included in such registration was previously reduced as a result of marketing
factors, the Company shall then offer to all persons who have retained the right
to include securities in the registration the right to include additional
securities in the registration in an aggregate amount equal to the number of
shares so withdrawn, with such shares to be allocated among the Selling Holders
or other Person or Persons requesting additional inclusion in accordance with
the formula contained in this Section 2.02(b). The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section
2.02 at any time whether or not any Holder has elected to include securities in
such registration.

 

Section 2.03         Underwritten Offering.

 

(a)          S-1 Registration. If a Selling Holder elects to dispose of
Registrable Securities under the Registration Statement pursuant to an
Underwritten Offering and the Company’s board of directors determines in good
faith that such Underwritten Offering will result in gross proceeds of greater
than five million dollars ($5,000,000), the Company shall, at the request of
such Selling Holder, enter into an underwriting agreement in customary form with
the Managing Underwriter or Underwriters, which shall include, among other
provisions, indemnities to the effect and to the extent provided in Section
2.06, and shall take all such other reasonable actions as are requested by the
Managing Underwriter to expedite or facilitate the disposition of the
Registrable Securities.

 

5

 

 

(b)          General Procedures. In connection with any Underwritten Offering
pursuant to this Agreement, the Company shall, at its sole discretion, be
entitled to select the Managing Underwriter or Underwriters. In connection with
an Underwritten Offering under Section 2.01 or Section 2.03 hereof, each Selling
Holder and the Company shall be obligated to enter into an underwriting
agreement that contains such representations, covenants, indemnities and other
rights and obligations as are customary in underwriting agreements for firm
commitment offerings of securities. No Selling Holder may participate in such
Underwritten Offering unless such Selling Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents required under the terms of such underwriting agreement. No Selling
Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Selling Holder and its ownership of the
securities being registered on its behalf and its intended method of
distribution and any other representation required by law. If any Selling Holder
disapproves of the terms of an underwriting, such Selling Holder may elect to
withdraw therefrom by notice to the Company and the Managing Underwriter;
provided, that such withdrawal must be made prior to the time in the last
sentence of Section 2.02(a) hereof to be effective.

 

Section 2.04         Sale Procedures. In connection with its obligations
contained in Section 2.01 and Section 2.03, the Company will:

 

(a)          prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective and
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by the Registration
Statement;

 

(b)          furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed, and provide each such Selling Holder five (5) Business
Days to object in writing to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or such other registration statement
or supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

 

(c)          if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request, provided, however, that the Company will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(d)          promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective, and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

 

6

 

 

(e)          immediately notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the happening of any event as a result of which the prospectus or
prospectus supplement contained in the Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, (ii) the
issuance or threat of issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose, or (iii) the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Company agrees to as promptly as
practicable amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other action as is necessary to remove a stop order, suspension, threat thereof
or proceedings related thereto;

 

(f)          otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission;

 

(g)          make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and the Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that the
Company need not disclose any information to any such representative unless and
until such representative has entered into a confidentiality agreement with the
Company;

 

(h)          cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;

 

(i)          use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

(j)          provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and

 

(k)          enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Company, such Selling
Holder will, or will request the managing underwriter or underwriters, if any,
to deliver to the Company (at the Company’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

7

 

 

Section 2.05         Expenses.

 

(a)          Certain Definitions. “Registration Expenses” means all expenses
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities under the Registration
Statement pursuant to Section 2.01, an Underwritten Offering pursuant to Section
2.02 or Section 2.03, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and annual
maintenance fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the Financial
Industry Regulatory Authority, transfer taxes and fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. Except as otherwise provided
in Section 2.05 hereof, the Company shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder; provided, however that the Company shall pay the legal fees of one
counsel to the Investors in an amount not to exceed ten thousand dollars
($10,000). In addition, the Company shall not be responsible for any “Selling
Expenses,” which means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities under the Registration
Statement.

 

(b)          Expenses. The Company will pay all reasonable Registration Expenses
as determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.

 

Section 2.06         Indemnification.

 

(a)          By the Company. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless each Selling Holder thereunder, its directors and
officers, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder, its directors and officers, each such underwriter and
each such controlling Person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such Loss or actions
or proceedings; provided, however, that the Company will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder, such
underwriter or such controlling Person in writing specifically for use in the
Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such director, officer or controlling Person, and shall survive the transfer
of such securities by such Selling Holder.

 

8

 

 

(b)          By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless the Company, its directors and
officers, and each Person, if any, who controls the Company within the meaning
of the Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Company to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Registration Statement or
prospectus supplement relating to the Registrable Securities, or any amendment
or supplement thereto; provided, however, that the liability of each Selling
Holder shall not be greater in amount than the dollar amount of the proceeds
(net of any Selling Expenses) received by such Selling Holder from the sale of
the Registrable Securities giving rise to such indemnification.

 

(c)          Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.06. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.06 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense and employ counsel or (ii)
if the defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

 

(d)          Contribution. If the indemnification provided for in this
Section 2.06 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified patty or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

9

 

 

(e)          Other Indemnification. The provisions of this Section 2.06 shall be
in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

Section 2.07         Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its commercially reasonable efforts to:

 

(a)          Make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 of the Securities Act, at
all times from and after the date hereof;

 

(b)          File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof, and

 

(c)          So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such Holder to sell any such securities without
registration; provided that the Company’s obligations pursuant to this Section
2.07(c) shall be deemed satisfied with respect to any document that is publicly
available, free of charge, on the Commission’s EDGAR website.

 

Section 2.08         Transfer or Assignment of Registration Rights. The rights
to cause the Company to register Registrable Securities granted to the Investors
by the Company under this Article II may be transferred or assigned by any
Investor to one or more transferee(s) or assignee(s) of at least one thousand
(1,000) shares of Registrable Securities or to an Affiliate of such Investor.
The Company shall be given written notice prior to any said transfer or
assignment, stating the name and address of each such transferee and identifying
the securities with respect to which such registration rights are being
transferred or assigned. Each such transferee shall assume in writing
responsibility for its portion of the obligations of such Investor under this
Agreement be executing a counterpart signature page hereto pursuant to which
such transferee agrees to be bound by all terms and conditions contained in this
Agreement.

 

Section 2.09         Limitation on Subsequent Registration Rights. From and
after the date hereof, the Company shall not (except in connection with the
issuance of securities as consideration to the sellers of any Company or
business acquired by the Company), without the prior written consent of the a
Majority-in-Interest of the Investors, enter into any agreement with any current
or future holder of any securities of the Company that alters, restricts, or
otherwise limits the registration rights granted hereunder or that would allow
such current or future holder to require the Company to include securities in
any registration statement filed by the Company on a basis that is superior (as
opposed to pari passu) in any way to the registration rights granted to the
Investors hereunder.

 

10

 

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01         Termination. This Agreement shall terminate upon the
earlier of: (a) with respect to a particular Holder, when all Registrable
Securities held by such Holder may be sold under Rule 144, (b) a Change of
Control, but only as long as all Registrable Securities (or any securities for
which such Registrable Securities are exchanged in such transaction) may be sold
by the Holder or Holders thereof without restriction pursuant to Rule 144 or
Rule 145 immediately following the closing of such Change of Control, or (c)
five (5) years following the date first set forth above.

 

Section 3.02         Communications. All notices and other communications
provided for or permitted hereunder shall be made in writing by facsimile,
courier service or personal delivery:

 

(a)          if to an Investors, to the address set forth under such Investor’s
signature block in accordance with the provisions of this Section 3.02,

 

(b)          if to a transferee of the Investor, to such transferee at the
address provided pursuant to Section 2.08 above, and

 

(c)          if to the Company, to the address set forth under the Company’s
signature block in accordance with the provisions of this Section 3.02.

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

 

Section 3.03         Effectiveness. This Agreement shall be effective
automatically and without further action on the part of any party hereto on the
final closing date of the Financing.

 

Section 3.04         Amendments and Waivers. This Agreement may be amended, and
any provision of it may be waived, only by a written agreement executed by the
Company and a Majority-in-Interest of the Investors; provided, however, that no
such consent shall be required to amend this Agreement to add as parties
Investors purchasing Company securities in the Financing.

 

Section 3.05         Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties, including subsequent Holders of Registrable Securities to the
extent permitted herein.

 

Section 3.06         Assignment of Rights. All or any portion of the rights and
obligations of the Investors under this Agreement may be transferred or assigned
by the Investors in accordance with Section 2.08 hereof.

 

11

 

 

Section 3.07         Independent Nature of Investors’ Obligations and Rights.
The obligations of each Investor under this Agreement are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement or the Securities Purchase Agreement. Nothing contained herein,
and no action taken by any Investor pursuant hereto shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or a group with respect to such obligations or the
transactions contemplated by this Agreement or the Securities Purchase
Agreement. Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with enforcing its rights and obligations under
this Agreement. Each Investor will be entitled to independently protect an
enforce its rights, including without limitation the rights arising out of this
Agreement and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Agreement for the
purpose of closing a transaction with multiple Investors and not because it was
required or requested to do so by any Investor.

 

Section 3.08         Aggregation of Purchased Common Stock. All Company Common
Stock held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

 

Section 3.09         Recapitalization, Exchanges, etc. Affecting the Common
Stock. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all securities of the Company or any successor,
assign or acquirer of the Company (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, recapitalizations and the like occurring after the date of
this Agreement.

 

Section 3.10         Specific Performance. Damages in the event of breach of
this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

 

Section 3.11         Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement. Facsimile or
other electronically transmitted signatures, including by email attachment,
shall be deemed originals for all purposes of this Agreement.

 

Section 3.12         Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

Section 3.13         Governing Law. The laws of the State of California shall
govern this Agreement without regard to principles of conflict of laws.

 

Section 3.14         Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

12

 

 

Section 3.15         Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 3.16         No Presumption. If any claim is made by a party relating to
any conflict, omission, or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

 

(SIGNATURE PAGES FOLLOW)

 

13

 

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

  CDX, INC.           By:                                     Name:   Title:    
  with a copy to:       Wilson Sonsini Goodrich & Rosati, P.C.   650 Page Mill
Road   Palo Alto, CA 94304   Facsimile:  (650) 493-6811   Attention:  Philip H.
Oettinger       INVESTOR           By:       Name:   Title:

 

14

 

 

Schedule I

 

Schedule of Investors

 

CDx Investor Name, Address
and Fax Number            

 

15

